Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 27, 2020

                                       No. 04-19-00878-CR

                                  Thomas Robert GILCHRIST,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2017-04-13013-CR
                         Honorable H. Paul Canales, Judge Presiding


                                         ORDER
        On December 19, 2019, appellant filed a pro se notice of appeal seeking to appeal an
order that denied his “Pretrial Motion to Dismiss Prosecution with Prejudice” and “Motion to
Dismiss Abuse-Prosecutorial Misconduct” signed on December 16, 2019. On January 17, 2020,
the district clerk filed the clerk’s record, which contained the December 16, 2019 order but did
not include a judgment of conviction.

        In general, we have jurisdiction to consider an appeal by a criminal defendant only when
the trial court has signed a judgment of conviction. McKown v. State, 915 S.W.2d 160, 161
(Tex. App.—Fort Worth 1996, no pet.) (citing Workman v. State, 343 S.W.2d 446, 447 (Tex.
Crim. App. 1961)). We do not have jurisdiction to review interlocutory orders unless that
jurisdiction has been expressly granted to us by law. Id.

        Because there is no judgment of conviction, we ORDER appellant to file a response
showing why this appeal should not be dismissed for want of jurisdiction by February 26, 2020.
appellant fails to satisfactorily respond within the time provided, the appeal will be dismissed for
want of jurisdiction. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to
establish this court’s jurisdiction, appellant must ask the district clerk to prepare one and notify
this court that such a request was made. All deadlines in this matter are suspended until further
order of the court.

       We order the clerk of this court to serve a copy of this order on the trial court, all
counsel, appellant, and the court reporter.
                                              _________________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court